Title: To Benjamin Franklin from Landais, 12 May 1779
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency
L’Orient May 12th 1779.
I Sailed from the River of Nantes the 10th. Instt. Came at anchor at Groay Island the 12th and into the harbour of L’Orient today, where Monsieur Ray De Chaumond Delivered me the Letter Your Excellency honnoured me with the 28th Ult. Containing Your Order to put my Self and Ship under Capt Jones Command accordinly I went Directly to Seek him and ask’d his orders. I think you Kindly for your wishes.
I am with the Greateast Respect. Your Excellency Most Obedient & Most humble Servant.
P: Landais
Excellency Bn. Franklin Minister Plenipotentiary of the united States of America
 
Endorsed: Capt. Landais May 12. 1779 Complies with the Orders
Notation: 8/
